DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest, along with other recited claim limitations, a method comprising, 
removing the first insulating film to expose a portion of the first fin structure farthest from a bottom surface of a substrate; and forming a first oxide film over the exposed portion of the first fin structure using a non- aqueous solvent-based chemical as amended on 4/15/2021 and as argued on pages 6-8 of the remarks filed on 4/15/2021. Claims 2-7 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 8, prior art failed to disclose or fairly suggest, along with other recited claim limitations, 
forming first spacers on the first fin structure surrounding the first gate stack; forming a second gate stack over the second fin structure; forming second spacers on the second fin structure surrounding the second gate stack; removing the first gate stack to expose the channel layer; forming a first oxide film over the channel layer using a non-aqueous solvent-based chemical. 
Claims 9-13 depend from claim 8 and hence are allowed for the same reason therein. 
Regarding Claim 21, prior art failed to disclose or fairly suggest a method comprising, along with other recited method claim limitations, removing the protective film from the second trench; and forming a first oxide film in the first trench simultaneously with the removing of the protective film from the second trench. Claim 22-27 depend from claim 21 and hence are allowed for the same reason therein. 
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        4/21/2021